TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 27, 2014



                                      NO. 03-14-00297-CV


                                SSR Hospitality, Inc., Appellant

                                                 v.

                                       Dilip Naik, Appellee




          APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
      DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE FIELD




This is an appeal from the orders signed by the trial court on February 4, 2014. SSR Hospitality,

Inc. has filed a motion to dismiss the appeal, and having considered the motion, the Court agrees

that the motion should be granted. Therefore, the Court grants the motion and dismisses the

appeal. SSR Hospitality, Inc. shall pay all costs relating to this appeal, both in this Court and the

court below.